Case 7:19-cv-08908-PMH Document 20
                                19 Filed 05/18/20
                                         05/15/20 Page 1 of 1




                            Application granted. Parties to submit infant-compromise
                            order filings by 7/20/20.

                            SO ORDERED.

                            _______________________
                            Philip M. Halpern
                            United States District Judge

                            Dated: New York, New York
                                   May 15, 2020
